Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 1 of 8

Approved: tacB 4
NICHOLAS S. Byer
Assistant Unfted States Attorney
Before: HONORABLE PAUL EK. DAVISON

United States Magistrate Judge
Southern District of New York

 

er x
: SEALED COMPLAINT
UNITED STATES OF AMERICA
: Violations of
- Vv. 7 : 18 U.S.C. §$§ 1951 and 2.
ROLANDO GARCIA, and : COUNTY OF OFFENSE:
KAYLA TAYLOR, : ORANGE:
Defendants. : DOYY)\ (0 *
ve meme mmm eee x

SOUTHERN DISTRICT OF NEW YORK, SS.:

THOMAS L. ANDERSON, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE
(Conspiracy to Commit Hobbs Act Robbery)

1. On or about September 15, 2019, in the Southern
District of New York and elsewhere, ROLANDO GARCIA and KAYLA
TAYLOR, the defendants, and others known and unknown, knowingly
did combine, conspire, confederate, and agree together and with
each other to commit robbery, as that term is defined in Title
18, United States Code, Section 1951 (b) (1), and thereby ,
obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951 (b) (3), to wit,
GARCIA, TAYLOR, and a co-conspirator conspired to carry out a
robbery of a marijuana dealer at a residence in the City of Port
Jervis, New York.

(Title 18, United States Code, Section 1951.)
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 2 of 8

COUNT TWO
(Hobbs Act Robbery)

2. On or about September 15, 2019, in the Southern
District of New York and elsewhere, ROLANDO GARCIA and KAYLA
TAYLOR, the defendants, unlawfully and knowingly did commit
robbery, as that term is defined in Title 18, United States
Code, Section 1951 (b) (1), and did thereby obstruct, delay, and
affect commerce and the movement of articles and commodities in
commerce, as that term is defined in Title 18, United States
Code, Section 1951 (b) (3), to wit, GARCIA and TAYLOR robbed a
marijuana dealer at a residence in the City of Port Jervis, New
York.

(Title 18, United States Code, Sections 1951 and 2.)

The bases for my knowledge and for the foregoing charges
are, in part, as follows:

3. T am a Special Agent with the FBI, and I have been
personally involved in the investigation of the above-described
offenses. I am familiar with the facts and circumstances set
forth below based on my review of pertinent documents, and from
my conversations with fellow law enforcement officers. Because
this affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts
that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

4, Based on my review of reports and records from the
City of Port Jervis Police Department (“PJPD”), my conversations
with other law enforcement officers, and my own participation in
this investigation, I have learned, among other things, the
following:

a. On or about September 15, 2019, at
approximately 4:33 a.m., the PJPD received an emergency
call regarding a home invasion and shots fired at an
apartment in the vicinity of Port Jervis, New York (the
“Apartment”).

b. Upon arrival at the Apartment, PJPD officers
met with the victim and apartment resident (the “Victim”).
The Victim stated that earlier in the evening, he had
invited a female, later identified as KAYLA TAYLOR, the
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 3 of 8

defendant, to his Apartment .* The Victim reported that he
met TAYLOR over Snapchat several days earlier, and that
TAYLOR had expressed interest in visiting the Victim at his
Apartment. The Victim arranged an Uber ride to drive
TAYLOR to the Victim's Apartment. According to the Victim,
TAYLOR arrived at the Victim’s Apartment at approximately
11:20 p.m. that evening.

Cc. Although the Victim invited TAYLOR to his
Apartment with the expectation that they would have sex,
the Victim reported that TAYLOR asked him a number of
questions regarding where he keeps his jewelry
(specifically, his “chains”) and money. The Victim also
saw TAYLOR interacting with her phone on multiple occasions
using Snapchat, and at one point appeared to be taking a
picture or video of the Victim’s Apartment.

d. Several hours later, at approximately 4:30
a.m., while TAYLOR was still at the Apartment, two males,
later identified as ROLANDO GARCIA, the defendant, and a
co-conspirator (“cC-1"), broke into the Apartment, threw
the Victim to the ground, and attempted to tie him up using
a towel. The two males began demanding the Victim’s
“chains,” jewelry, and other valuables while threatening to
kill him. One of the men carried a handgun with a red
laser sight.

e. The Victim told the two men, GARCIA and CC-
1, that his valuables were in another room. At this point,
the two men placed the gun to the Victim’s back and began
walking him down the hallway of the Apartment. The Victim
then turned around and punched one of the men in the face.
The Victim immediately ducked into a nearby bedroom where
his mother was sleeping. The Victim heard multiple
gunshots from the direction of the hallway.

£. BR short time later, the two men, GARCIA and
cc-1, fled the Apartment after taking a quantity of

ee

1 The Victim stated that the female identified herself as
“Kayla Thompson, ” though as explained below, subsequent
investigation by law enforcement revealed that the female was,
in fact, KAYLA TAYLOR, the defendant.

3
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 4 of 8

marijuana belonging to the Victim.2 KAYLA TAYLOR also fled
the Apartment with the Victim’s iPhone XR. The Victim
reported that the two men, GARCIA and CC-1, did not pay any
attention to TAYLOR when they entered the Apartment.

g. An eyewitness who was staying in the
Apartment that evening as a guest of the Victim’s mother
(“Witness-1”) later reported to law enforcement that he/she
saw two men standing near the street-level entrance to the
Apartment building as Witness-1 was leaving for work on or
about September 15, 2019 shortly before 4:30 a.m. When
Witness-1 returned to the Apartment to pick up his/her
cellphone, Witness-1 again saw the two males, this time
standing inside the Apartment building in the hallway in
front of the Apartment door.

h. Witness-1 was able to identify one of the
two men as ROLANDO GARCIA through a photo array
administered by PJPD officers. Witness-1 also reported to
PUPD officers that he/she saw a female in the Apartment as
Witness-1 was leaving for work on or about September 15,
2019 shortly before 4:30 a.m. Witness-1 was able to
identify the woman as KAYLA TAYLOR through a photo array
administered by PJPD officers.

i. The Victim subsequently participated in a
photo array administered by PJPD officers and identified
KAYLA TAYLOR as the woman who had been in his Apartment on
or about September 15, 2019.

5. Based on interviews with the Victim and family members
of KAYLA TAYLOR, the defendant, I and other law enforcement
officers identified the Snapchat account used by the Victim to
communicate with TAYLOR on or about September 15, 2019 and
several days prior (the “Taylor Snapchat Account”). I have
reviewed returns from a Court order for Snapchat message headers
sent to or from the Taylor Snapchat Account. Based on this
review, I have learned, among other things, the following:

a. On or about September 12, 2019, at
approximately 3:38 p.m., the Victim’s Snapchat account sent
an image to the Taylor Snapchat Account.

 

2 The Victim admitted to law enforcement that he sells
marijuana, and that the marijuana that was stolen from the
Apartment on or about September 15, 2019 was part of the supply
he uses for sale.
Case 7:20-mj-
j-01365-UA Document 2 Filed 02/16/20 Page 5 of 8

b. In the evening between on or about September
14, 2019 and on or about September 15, 2019, the Taylor
Snapchat Account sent six videos and one image over
Snapchat to an account named “TLovemoney2.0-” The account
records for “TLovemoney2.0” have since been deleted.
specifically, tT have adentified the following date- and
time-stamps for the messages exchanged petween the Taylor
Snapchat Account and “TLovemoney2.0” in the time period

leading up to the robbery:
Approx. Date/Time
Sept. 14, 2019, at

Taylor
Snapchat 8:41 p.m.

Account

Account 11:49 p.m.
Account 11:52 p.m.
Account 12:07 a.m.
Account , 12:26 a.m.
Account 1:13 a.m.
Account 2:10 a.m.
Account 2:13 a.m.

om Additionally, pased on my review of the IP
address logs associated with the Taylor Snapchat Account, I
have 1earned that, at approximately 4:38 a.m. on OF about
September 15, 2019, a Snapchat account used by the Victim
was logged out of Snapchat from an IP address associated
with the Victim’s iPhone XR. Seconds later, the Taylor
Snapchat Account Logged into Snapchat from the same IP
address associated with the Victim's iPhone XR.

        
 

  
  
 

 
  
     

    

  
 

TLovemoney2 -0

         
 

  

 
 
  
 
  
 
  
 
      

d. Furthermore, at approximately noon on of
about September 15, 2019, the Taylor Snapchat Account
Logged into Snapchat while connected to an TP address
associated with a residential address in the vicinity of
Gardnerville, New York. Based on my discussions with law
enforcement officers and New York State parole officers, I
have Learned that address to be that of the mother of
ROLANDO GARCIA, the defendant.
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 6 of 8

6. On or about September 19, 2019, KAYLA TAYLOR, the
defendant, agreed to meet voluntarily with law enforcement —
officers, including me and detectives from the PJPD, at the West
Haverstraw Police Department. TAYLOR was not under arrest and
was advised she was free to leave at any time. TAYLOR was read
her Miranda rights and agreed in writing to answer questions.
During this 4nterview, TAYLOR admitted, in part and in
substance, that she had arranged to meet with the Victim at the
Apartment using the Taylor Snapchat Account on or about
September 15, 2019. TAYLOR stated that, during the visit, she
accompanied the Victim on a marijuana sale and then returned
with the Victim to the Apartment. When the two men broke into
the Apartment later that evening, TAYLOR admitted to fleeing in
a car with the two men, and that she knew one of them from
Snapchat. TAYLOR said the men later dropped her off at her
residence in the vicinity of West Haverstraw, New York.

7. tT am familiar with the appearance of ROLANDO GARCIA,
the defendant, based on my discussions with other law
enforcement officers and my review of a booking photograph from
GARCIA’s recent rap sheet.

8. I have spoken with a New York State parole officer who
is responsible for the supervision of ROLANDO GARCIA, the
defendant. Based on my conversation, I have learned that a
witness (“Witness-2”) spoke with GARCIA'’s parole officer on or
about September 18, 2019. Witness-2, who personally knows
GARCIA, stated that GARCIA communicates with Witness-2 using
email and Instagram, and provided a specific Instagram username
that Witness-2 identified as being used by GARCIA. I have
reviewed the profile picture of that Instagram account and
believe the individual depicted 4s GARCIA. The Instagram
profile also contains a Google email address (the “Garcia Google
Account”).

9. Based on my review of subscriber information for the
Garcia Google Account, I have learned, among other things, that
the account was subscribed in the name of “Rolando Garcia,” and
appeared to be logged in until approximately 3:15 p.m. on or
about September 15, 2019--the afternoon following the robbery.

10. I have reviewed returns from a search warrant executed
on the Garcia Google Account. Based on my review, IT have
learned, among other things, the following:
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 7 of 8

a. Between approximately 6:09 a.m. and approximately
3:15 p.m. on or about September 15, 2019, the user of the Garcia
Google Account made, among other things, the following searches
in Google: “port jervis shooting 2019”; “how to delete
snapchat”; “snapchat.com”; “port jervis breaking news”; “Lohud
port jervis ny”; “lohud port jervis ny [Apartment ]3”; “port
jervis ny breaking news”; “port jervis ny channel 12”; “port
jervis ny breaking news”; “news 12 port jervis”; and “port
jervis crime sept 15 2019.”

b. During this same time period, the user of the
Garcia Google Account visited several related websites,
including the Facebook page for the PJPD.

Cc. I believe that ROLANDO GARCIA, the defendant, is
the user of the Garcia Google Account based on subscriber
information, as well as my review of the Instagram profile
picture on the account where the Garcia Google Account address
is displayed.

11. Accordingly, I believe that ROLANDO GARCIA and KAYLA
TAYLOR, the defendants, along with CC-1, coordinated and
conspired to rob Victim, and did in fact rob him on or about
September 15, 2019.

[Continued on next page]

se

3 The “[Apartment]” entered into Google was the street
address for the Victim's apartment in the vicinity of Port
Jervis, New York.
Case 7:20-mj-01365-UA Document 2 Filed 02/16/20 Page 8 of 8

WHEREFORE, the deponent respectfully requests that ROLANDO
GARCIA and KAYLA TAYLOR, the defendants, be arrested, and that

they be imprisoned or bailed, as the case may be.

Sworn to before me this

6th day of February, 2020

og

ent
“ee ine

 

ote
yoga
ee

Cee ee ttn af?

© al <
/ Ta - <E 2

THOMAS L. ANDERSON
Special Agent
Federal Bureau of Investigation

 

HONORABLE PAUL E. DAVISON

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK
